BUFFINGTON, Circuit Judge.
In the court below the Fidelity-Philadelphia Trust Company brought suit against the receiver of a national bank to recover taxes for three years paid by it upon certain property which was as alleged in possession of the bank. That court held the plaintiff was entitled to recover as a general creditor and entered judgment in its favor. Thereupon the na,-tional bank took this appeal.
*302After due consideration, we find ourselves in accord with the trial court. and for the reasoning and findings set forth in its opinion we affirm its judgment on its opinion.